In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-219V
                                     Filed: March 23, 2016
                                         UNPUBLISHED

****************************
ALLENE LARSON,                         *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
                                       *      Tetanus, diphtheria, acellular pertussis
  v.
                                       *      (“Tdap”); Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On February 12, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she experienced a shoulder injury related to
vaccine administration (“SIRVA”) following receipt of her August 15, 2014 Tetanus,
diphtheria and acellular pertussis (“Tdap”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On March 22, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “opines that petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (SIRVA)” and further “agrees that
petitioner’s SIRVA was caused-in-fact by the Tdap vaccination administered in her left
arm on August 15, 2014.” Id. at 3. Respondent additionally agrees that no other cause

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
of petitioner’s SIRVA has been identified, that the statutory six month sequela
requirement has been satisfied, and that petitioner has satisfied all legal prerequisites
for compensation under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master